DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-4 are currently pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2008/0057380, Dabel et al.
Regarding claim 1
	Dabel teaches a method for producing a membrane electrode assembly (MEA 50) for a fuel cell [Figs. 5A-5D, Abstract, paragraphs 0044 and 0051], comprising the steps of: 
providing a frame material (corresponding to polymer electrolyte membrane 17) which forms a frame of the membrane electrode assembly (corresponding to border area 52), wherein the frame encloses an active region of the membrane electrode assembly (the border area 52 is formed continuously around gas diffusion electrode material 51) [Figs. 5A-5D and paragraphs 0044].; and 
providing a partial region of the frame material (17) with a functional coating produced from a material wherein the material is printed directly onto the frame material (corresponding to area where an adhesive is applied with, for example, printing, in order to bond the gas diffusion electrode material 51 to the polymer electrolyte membrane material 17) [Figs. 5A-5D, paragraphs 0044 and 0050].
Regarding claim 2
	Dabel teaches the method as set forth above, wherein the frame material (17) is provided as a continuous material web which passes through a plurality of processing stations (see heating station 12, storage station 15 and cutting/sizing station 16) [Figs. 1A-1B and paragraph 0041].
Regarding claim 3
	Dabel teaches the method as set forth above, wherein the material is an adhesive (an adhesive is provided between the gas diffusion layer of sized GDE 51 and the and the polymer electrolyte membrane 17 layer) and wherein the frame material (17) is connected to a component (see catalyst/electrode 21) of the membrane electrode assembly by the adhesive [Figs. 5A-5D and paragraph 0044].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0057380, Dabel et al. as applied to claims 1-3 above, and further in view of US 2006/0090317, Wang et al.
Regarding claim 4
	All the limitations of claim 3, from which claim 4 depends, have been set forth above.
Dabel teaches the method as set forth above, wherein the material is an adhesive and wherein the adhesive is printed (an adhesive is applied with, for example, printing, in order to bond the gas diffusion electrode material 51 to the polymer electrolyte membrane material 17) [Figs. 5A-5D, paragraphs 0044 and 0050].
	Dabel does not teach the adhesive printed with a thickness of less than 100µm.
	In the same field of endeavor of methods for fabricating membrane electrode assemblies (MEA) [see Abstract], Wang teaches printing an adhesive layer on a region of a frame material (sealing region 3B) to a thickness of 1 microns to 100 microns is suitable for bonding components [paragraph 0026], said thickness suitable for the MEA components [paragraphs 0016, 0050 and 0068-0071].  
 	Dabel and Wang are analogous inventions in the field of methods for fabricating membrane electrode assemblies. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adhesive in Dabel to have a thickness of between 1 microns and 100 microns, as in Wang, because said thickness range is suitable for bonding of the MEA components [Wang, paragraphs 0016, 0050 and 0068-0071].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	CN 102160221 A, Akita teaches a membrane electrode assembly (MEA) for a fuel cell comprising a frame material (20) enclosing an active region of the MEA [Figs. 1-4, Abstract, paragraphs 0004 and 0034-0036].
US 2003/0224233, Kohler et al. teaches a method for producing catalyst coated membrane (1), comprising the steps of: providing a frame material (2) which forms a frame of the membrane electrode assembly [Fig. 3 and paragraph 0030], wherein the frame encloses an active region (3) of the membrane electrode assembly [Fig.3 and paragraph 0030]; and providing an adhesive (4) on the catalyst coated membrane (1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721